 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ALBERTO L. GONZALEZ, State Bar No. 117605
     Supervising Deputy Attorney General
 3   JOHN C. BRIDGES, State Bar No. 248553
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7529
 6    Fax: (916) 322-8288
      E-mail: John.Bridges@doj.ca.gov
 7   Attorneys for Defendant
     Dr. Meskath Uddin
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                         IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13   KENDALL BURTON,                                          2:19-CV-01616 JAM CKD
14                                             Plaintiff, ORDER GRANTING DEFENDANT’S
                                                          MOTION TO OPT OUT OF EARLY
15                    v.                                  SETTLEMENT CONFERENCE
16
     DR. MESKATH UDDIN, et al.,
17
                                            Defendants.
18

19           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

20   to 42 U.S.C. § 1983. On November 14, 2019, the undersigned referred this action to the Post-

21   Screening ADR Project and stayed this action for 120 days. (ECF No. 16.) Pending before the

22   court is Defendant’s motion to opt out of the ADR Project. Plaintiff has not opposed the motion.

23   For the reasons stated herein, Defendant’s motion is granted.

24           Defendant states that a settlement conference is not warranted based on the nature of the

25   claim and the perceived merits of the claim. After reviewing Defendant’s motion, the

26   undersigned finds that Defendant’s request to opt out of the ADR project should be granted.

27   /////

28   /////
                                                          1
              [Proposed] Order Granting Motion to Opt Out of Early Settlement Conference (2:19-CV-01616 JAM CKD)
 1        Good cause appearing, IT IS HEREBY ORDERED that:

 2        1. Defendant’s motion to opt out of the ADR Project is granted;

 3        2. The settlement conference scheduled for February 26, 2020 at 10:00 a.m. is vacated;

 4        3. The stay in this action is lifted; and

 5        4. Defendant Uddin shall file a response to plaintiff’s complaint within 14 days.

 6   Dated: February 12, 2020
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
           [Proposed] Order Granting Motion to Opt Out of Early Settlement Conference (2:19-CV-01616 JAM CKD)
